STATE OF LOUISIANA

           COURT OF APPEAL, FIRST CIRCUIT

HOWARD      NEFF                                                         NO.   2022   CW   0361


VERSUS


KANSAS      CITY       SOUTHERN,       JOHNNY                              JULY     18,    2022
LACKING,        AND     BRANDON       JONES




In   Re:          Kansas        City Southern           Railway    Company,    Brandun      Jones
                  and        Johnny Lacking,        applying       for   supervisory       writs,

                  19th        Judicial       District     Court,    Parish     of   East    Baton

                  Rouge,       No.    704362.




BEFORE:           HOLDRIDGE,          PENZATO,    AND    LANIER,   JJ.


        WRIT     DENIED.


                                                   GH
                                                   AHP
                                                   WIL




COURT      OF   APPEAL,        FIRST    CIRCUIT




           G1. S,,,. Q
      DEPUTY          CLERK    OF    COURT
                FOR    THE    COURT